Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to the application filed on 08/09/2021.
Claims 1-18 are pending in this Office Action. Claims 1, 9 and 17 are independent claims.
Priority
Applicant’s claim for the benefit of a prior-filed application a continuation of 16156216, filed 10/10/2018 ,now U.S. Patent #11126741 and 16156216 Claims Priority from Provisional Application 62657463, filed 04/13/2018, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11126741. Although the claims at issue are not identical, they are not patentably distinct from each other because they are substantially similar in scope and they use the same limitations. Especially, the U.S. Patent No. 11126741 discloses more details in logic assets with the application scenario.  Therefore, it would have been obvious to one of ordinary skill in the art to realize that claims 1-20 of the instant application is fully disclosed by the U.S. Patent No. 11126741.

The following table shows the claims in Instant Application that are rejected by corresponding claim(s) in U.S. Patent No. 11126741.
Instant Application
U.S. Patent No. 11126741
1. A computer-implemented method for configuring a user application for propagating queries across a plurality of datasources comprising, via one or more transceivers and/or processors: 
receiving input from an administrator or developer designating a plurality of resources, each of the plurality of resources corresponding to one of a plurality of asset paths to a resource location within one of the plurality of datasources; and 
configuring the user application for unified resource access at least in part by invoking a plurality of adapters corresponding to the plurality of datasources and consolidating the plurality of asset paths via the plurality of adapters to generate computer-readable instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application.
1. A computer-implemented method for propagating queries across a plurality of datasources comprising, via one or more transceivers and/or processors: 

receiving input from an administrator or developer via an administrative user interface, the input at least in part defining a plurality of asset paths each respectively corresponding to a resource location within one of the plurality of datasources; 
configuring a user application for unified resource access at least in part by automatically invoking a plurality of adapters corresponding to the plurality of datasources and automatically consolidating the plurality of asset paths via the plurality of adapters to generate scripted instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application; 
receiving a search query from an end user via an application user interface of the user application; 
in response to the search query, automatically passing the search query to the plurality of adapters and executing the scripted instructions to query the plurality of datasources; and 
automatically presenting responsive results of the search query from at least one of the plurality of datasources at an end user computing device.
2. The computer-implemented method of claim 1, further comprising 
receiving a search query from an end user; 
in response to the search query, automatically passing the search query via the user application to the plurality of adapters and executing the computer-readable instructions to query the plurality of datasources; automatically presenting responsive results of the search query from at least one of the plurality of datasources at an end user computing device.

3. The computer-implemented method of claim 2, further comprising 
receiving identity information of the end user at an application user interface of the end user computing device; 
passing the identity information to the plurality of adapters in conjunction with querying the plurality of datasources.

4. The computer-implemented method of claim 3, 
wherein the input includes designation of an authorized role, further comprising automatically assigning the plurality of asset paths to the authorized role; 
automatically authorizing the search query at least in part by retrieving one or more end user roles from an access database using the identity information and matching the one or more end user roles against the authorized role.

5. The computer-implemented method of claim 2, further comprising appending metadata representing at least one of a search filter and end user identity information to the search query prior to passing the search query to the plurality of adapters.

6. The computer-implemented method of claim 2, wherein a portion of the responsive results is received from each of the plurality of datasources, further comprising generating a combined search results list including the portion from each of the plurality of datasources.

7. The computer-implemented method of claim 6, further comprising automatically determining that the combined search results list has been generated and automatically generating a corresponding notification for transmission to the end user computing device.

8. The computer-implemented method of claim 7, further comprising automatically performing a redaction on the notification prior to transmission to the end user computing device.















2. The computer-implemented method of claim 1, further comprising— 
receiving identity information of the end user at the application user interface; 

passing the identity information to the plurality of adapters in conjunction with querying the plurality of datasources.


3. The computer-implemented method of claim 2, 
wherein the input includes designation of an authorized role, further comprising— automatically assigning the plurality of asset paths to the authorized role; 
automatically authorizing the search query at least in part by retrieving one or more end user roles from an access database using the identity information and matching the one or more end user roles against the authorized role.


4. The computer-implemented method of claim 1, further comprising appending metadata representing at least one of a search filter and end user identity information to the search query prior to passing the search query to the plurality of adapters.


5. The computer-implemented method of claim 1, wherein a portion of the responsive results is received from each of the plurality of datasources, further comprising generating a combined search results list including the portion from each of the plurality of datasources.

6. The computer-implemented method of claim 5, further comprising automatically determining that the combined search results list has been generated and automatically generating a corresponding notification for transmission to the end user computing device.


7. The computer-implemented method of claim 6, further comprising automatically performing a redaction on the notification prior to transmission to the end user computing device.

9. A system for configuring a user application for propagating queries across a plurality of datasources, the user application configuration system comprising one or more processors individually or collectively programmed to: 
receive input from an administrator or developer designating a plurality of resources, each of the plurality of resources corresponding to one of a plurality of asset paths to a resource location within one of the plurality of datasources; and 
configure the user application for unified resource access at least in part by invoking a plurality of adapters corresponding to the plurality of datasources and consolidating the plurality of asset paths via the plurality of adapters to generate computer-readable instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application.
8. A system for propagating queries across a plurality of datasources, the query propagation system comprising one or more processors individually or collectively programmed to: 

receive input from an administrator or developer via an administrative user interface, the input at least in part defining a plurality of asset paths each respectively corresponding to a resource location within one of the plurality of datasources; 
configure a user application for unified resource access at least in part by automatically invoking a plurality of adapters corresponding to the plurality of datasources and automatically consolidating the plurality of asset paths input via the plurality of adapters to generate scripted instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application; 


receive a search query from an end user via an application user interface of the user application; 
in response to the search query, automatically pass the search query to the plurality of adapters and execute the scripted instructions to query the plurality of datasources; and 

automatically present responsive results of the search query from at least one of the plurality of datasources at an end user computing device.
10. The user application configuration system of claim 9, 
wherein the one or more processors are further individually or collectively programmed to receive a search query from an end user; 
in response to the search query, automatically pass the search query via the user application to the plurality of adapters and execute the computer-readable instructions to query the plurality of datasources; 
automatically present responsive results of the search query from at least one of the plurality of datasources at an end user computing device.

11. The user application configuration system of claim 10, 
wherein the one or more processors are further individually or collectively programmed to 
receive identity information of the end user at an application user interface of the end user computing device; 
pass the identity information to the plurality of adapters in conjunction with querying the plurality of datasources.

12. The user application configuration system of claim 11, 
wherein the input includes designation of an authorized role and the one or more processors are further individually or collectively programmed to automatically assign the plurality of asset paths to the authorized role; 
automatically authorize the search query at least in part by retrieving one or more end user roles from an access database using the identity information and matching the one or more end user roles against the authorized role.

13. The user application configuration system of claim 10, wherein the one or more processors are further individually or collectively programmed to append metadata representing at least one of a search filter and end user identity information to the search query prior to passing the search query to the plurality of adapters.

14. The user application configuration system of claim 10, wherein a portion of the responsive results is received from each of the plurality of datasources and the one or more processors are further individually or collectively programmed to generate a combined search results list including the portion from each of the plurality of datasources.

15. The user application configuration system of claim 14, wherein the one or more processors are further individually or collectively programmed to automatically determine that the combined search results list has been generated and automatically generate a corresponding notification for transmission to the end user computing device.

16. The user application configuration system of claim 15, wherein the one or more processors are further individually or collectively programmed to automatically perform a redaction on the notification prior to transmission to the end user computing device.













9. The query propagation system of claim 8, 
wherein the one or more processors are further individually or collectively programmed to— 
receive identity information of the end user at the application user interface; 
pass the identity information to the plurality of adapters in conjunction with querying the plurality of datasources.


10. The query propagation system of claim 9, 
wherein the input includes designation of an authorized role and the one or more processors are further individually or collectively programmed to— automatically assign the plurality of asset paths to the authorized role; 
automatically authorize the search query at least in part by retrieving one or more end user roles from an access database using the identity information and matching the one or more end user roles against the authorized role.

11. The query propagation system of claim 8, wherein the one or more processors are further individually or collectively programmed to append metadata representing at least one of a search filter and end user identity information to the search query prior to passing the search query to the plurality of adapters.

12. The query propagation system of claim 8, wherein a portion of the responsive results is received from each of the plurality of datasources and the one or more processors are further individually or collectively programmed to generate a combined search results list including the portion from each of the plurality of datasources.

13. The query propagation system of claim 12, wherein the one or more processors are further individually or collectively programmed to automatically determine that the combined search results list has been generated and automatically generate a corresponding notification for transmission to the end user computing device.

14. The query propagation system of claim 13, wherein the one or more processors are further individually or collectively programmed to automatically perform a redaction on the notification prior to transmission to the end user computing device.
17. Non-transitory computer-readable storage media having computer-executable instructions for configuring a user application for propagating queries across a plurality of datasources stored thereon, wherein when executed by at least one processor the computer-executable instructions cause the at least one processor to: 
receive input from an administrator or developer designating a plurality of resources, each of the plurality of resources corresponding to one of a plurality of asset paths to a resource location within one of the plurality of datasources; and 
configure the user application for unified resource access at least in part by invoking a plurality of adapters corresponding to the plurality of datasources and consolidating the plurality of asset paths via the plurality of adapters to generate computer-readable invocation instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application.














18. The non-transitory computer-readable media of claim 17, wherein the computer-executable instructions further 
cause the at least one processor to receive a search query from an end user; 
in response to the search query, automatically pass the search query via the user application to the plurality of adapters and execute the computer-readable invocation instructions to query the plurality of datasources; 
automatically present responsive results of the search query from at least one of the plurality of datasources at an end user computing device.

19. The non-transitory computer-readable media of claim 18, wherein the computer-executable instructions further cause the at least one processor to 
receive identity information of the end user at an application user interface of the end user computing device; 
pass the identity information to the plurality of adapters in conjunction with querying the plurality of datasources.

20. The non-transitory computer-readable media of claim 19, wherein the input includes designation of an authorized role and the computer-executable instructions further cause the at least one processor to 
automatically assign the plurality of asset paths to the authorized role; 
automatically authorize the search query at least in part by retrieving one or more end user roles from an access database using the identity information and matching the one or more end user roles against the authorized role.
15. A non-transitory computer-readable storage media having computer-executable instructions for propagating queries across a plurality of datasources stored thereon, wherein when executed by at least one processor the computer-executable instructions cause the at least one processor to: 

receive input from an administrator or developer via an administrative user interface, the input at least in part defining a plurality of asset paths each respectively corresponding to a resource location within one of the plurality of datasources; 
configure a user application for unified resource access at least in part by automatically invoking a plurality of adapters corresponding to the plurality of datasources and automatically consolidating the plurality of asset paths via the plurality of adapters to generate scripted instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application; 
receive a search query from an end user via an application user interface of the user application; 
in response to the search query, automatically pass the search query to the plurality of adapters and execute the scripted instructions to query the plurality of datasources; and 
automatically present responsive results of the search query from at least one of the plurality of datasources at an end user computing device.


















16. The non-transitory computer-readable media of claim 15, wherein the computer-executable instructions further cause the at least one processor to—
 receive identity information of the end user at the application user interface; 
pass the identity information to the plurality of adapters in conjunction with querying the plurality of datasources.


17. The non-transitory computer-readable media of claim 16, wherein the input includes designation of an authorized role and the computer-executable instructions further cause the at least one processor to— 
automatically assign the plurality of asset paths to the authorized role; 
automatically authorize the search query at least in part by retrieving one or more end user roles from an access database using the identity information and matching the one or more end user roles against the authorized role.

18. The non-transitory computer-readable media of claim 15, wherein the computer-executable instructions further cause the at least one processor to 
append metadata representing at least one of a search filter and end user identity information to the search query prior to passing the search query to the plurality of adapters.

19. The non-transitory computer-readable media of claim 15, wherein a portion of the responsive results is received from each of the plurality of datasources and the computer-executable instructions further cause the at least one processor to 
generate a combined search results list including the portion from each of the plurality of datasources.

20. The non-transitory computer-readable media of claim 19, wherein the computer-executable instructions further cause the at least one processor to automatically 
determine that the combined search results list has been generated and automatically 
generate a corresponding notification for transmission to the end user computing device.


“Omission of element and its function in combination is obvious expedient if the remaining elements perform same functions as before.” See In re Karlson (CCPA) 136 USPQ 184, decide Jan 16, 1963, Appl. No. 6857, U.S. Court of Customs and Patent Appeals.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are  rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
As per claims 1, 4, 9, 12, 17 and 20, the claims recite the subject matter of “asset paths”.
The phrase “asset paths within the datasources” appears a few occasions in the specifications. Though the specification describes asset as data or files by example, however, specification does not describe what is a path for the data or files within datasources on which a search query may apply. 
Further per claims 1, 9 and 17, the subject matter of “a resource location within one of the plurality of datasources” is recited. However, nowhere in the specification is the “resource location” nor “a resource location within one of the plurality of datasources” described. 
The dependent claims 2-8, 10-16 and 18-20 directly or indirectly depend upon claims 1, 9 and 17, respectively and inherit the deficiency of being indefinite.  The claims are rejected along the same rationale that rejected claims 1, 9 and 17, respectively, accordingly.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37CPR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 9-12 and 17-20 are rejected under 35 U.S.C. § 103 as being unpatentable over
DUMANT et al.: "BUSINESS INTELLIGENCE LANGUAGE MACROS", (U.S. Patent Application Publication 20180165610 A1, DATE PUBLISHED 2018-06-14 and DATE FILED 2016-12-14, hereafter “DUMANT”), in view of  
Bisaga; Gary J: "AUTOMATIC SQL QUERY MODIFICATION FOR DATA RESTRICTION", (U.S. Patent Application Publication 20160364444 A1, DATE PUBLISHED 2016-12-15 and DATE FILED 2015-06-12, hereafter “Bisaga”).

As per claim 1, DUMANT teaches a computer-implemented method for configuring a user application for propagating queries across a plurality of datasources comprising, via one or more transceivers and/or processors (See Figs. 1 and 5, [0029] and [0047], a BIL runtime 140 receives a BIL query from client 120 and creates a calculation plan based on the mappings which bind the semantic layer to the logical entities of the relational schema of data store 110 (sometimes named data foundation or data model) and the BIL runtime 140 sends each SQL query to the SQL database server 150 and the SQL database server 150 receives the corresponding SQL queries and creates query plans to be executed by data store 110. The data store 110 executes the query plans and returns corresponding rowsets (i.e., data) to the BIL runtime 140 and the BIL runtime 140 formats the included data based on the semantic layer, and provides the thusly-formatted dataset to client 120.  A BIL execution flow illustrates data (BIL expression, BILL Result Set) flow among BIL expansion, BIL compilation, business and data models 510, BIL result set manager and Data Source Databases. Here the BIL query and query result flows through transceivers and/or processors including client device, BIL Runtime, SQL Database Server and Data Store in which the Data Store reads on the data sources): 
receiving input from an administrator or developer designating a plurality of resources, each of the plurality of resources corresponding to one of a plurality of asset   paths to a resource location within one of the plurality of datasources (See [0034]-[0036], a BIL query may be called a “BIL expression” because the details of how an answer to a business question is computed might not matter to an author. What might matter instead is that a business question is asked and a business answer is returned. The actual answer computation may involve physical queries being issued to one or several data sources, and may also involve local calculations within the query service (or even in the client). A BIL expression may be a recursive structure, and may contain nested BIL expressions (which are composed using various operations). A BIL query may then be considered a top-level, outermost BIL expression that must be computed. Here the BIL expression is interpreted the input designating a plurality of resources, each corresponds to output type can be deduced from the definition even before (or without) computing the actual data. A client tool can obtain the output type of a BIL expression as the result set computed when the BIL query is run and may comprise a set of tuple-sets of which the signatures match the query's output type and the set of the result type-sets reads on the asset paths within the datasouces databases); and 
configuring the user application for unified resource access at least in part by invoking a plurality of adapters corresponding to the plurality of datasources (See Figs. 5 and 10, [0047] and [0051], a BIL expansion 520 may receive a BIL expression containing at least one macro sub-expression generated or selected by a user and access information in business and data models 510 (the business intelligence language may be reentrant such that the received business intelligence language expression is evaluated in a first context). A BIL compilation 530 may receive data from the BIL expansion 520 and provide a native query to a data source. Here the BIL expansion, the BIL compilation and the information in business and data models teaches the adaptors configured).
DUMANT does not explicitly teach consolidating the plurality of asset paths via the plurality of adapters to generate computer-readable instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application.
On the other hand, as an analogous art on receiving database queries and delivering query results, Bisaga teaches consolidating the plurality of asset paths via the plurality of adapters to generate computer-readable instructions configured for collective invocation of access to the plurality of datasources in response to a query generated within the user application (See Fig. 4 and [0074]-[0075], a content delivery system serves the functions of adapters for receiving user input, receiving user requests and interactions and, receive content resources from the content customization system 402 and/or from the user management system 404, and provide the resources to user devices 106. As illustrated in Fig. 4, the content delivery system alone receives user requests/interactions and delivers contents. As such, the content delivery system automatically consolidates the input via the plurality of adapters for collective invocation by interactions in response to query requests. Further at [0055] and [0102], the received log-in information is verified and received to identify and retrieve the relevant user data from the user profile database 301 and the user data can include information categorizing the user and).
It would have been obvious to one having ordinary skill in the art at the time of the applicant's application was filed to combine Bisaga's teaching with DUMANT reference because Bisaga is dedicated to modifying SQL query for retrieving data from data sources emphasizing data security and privacy, and DUMANT is dedicated to a business intelligence language including business intelligence language expressions, sub-expressions and macros for an enterprise, and the combined teaching would have enabled DUMANT to utilize macro expressions for repeated computations, integrate query inputs via adaptors and consolidate query results for better system performance.

As per claim 2, DUMANT  in view of Bisaga teaches the computer-implemented method of claim 1, further comprising 
receiving a search query from an end user (See DUMANT: (0029] The BIL runtime 140 receives a BIL query from client; and Bisaga: Fig. 4 and [0074]-[0075], the content delivery system receives user query requests via a sole security and integration component, an application user interface. Further at Fig. 8 and [0103], a query is specified and received and the query can be a named arbitrary SQL query); 
in response to the search query, automatically passing the search query via the user application to the plurality of adapters and executing the computer-readable instructions to query the plurality of datasources (See Bisaga: Fig. 4 and [0074]-[0075], the content delivery system receives content resources from the content customization system 402 and/or from the user management system 404 as the content delivery system invokes the functions of receiving user input, processing user requests and interactions, converting content presentation format, delivering content to user device, and content transmission between server(s) and user devices, the adapters server(s) and user devices, the adapters. Further at Fig. 1 and [0103], Such a named query can query and return data from nearly any combination of tables in from database servers 104, coupled to the content management servers including content server, user data server and administrator server; and DUMANT: Figs. 5 and 10, [0047] and [0051], a BIL expansion 520 may receive a BIL expression containing at least one macro sub-expression generated or selected by a user and access information in business and data models 510 (the business intelligence language may be reentrant such that the received business intelligence language expression is evaluated in a first context). A BIL compilation 530 may receive data from the BIL expansion 520 and provide a native query to a data source. Here the BIL expansion, the BIL compilation and the information in business and data models teaches the adaptors configured); 
automatically presenting responsive results of the search query from at least one of the plurality of datasources at an end user computing device (See Bisaga: Fig. 4 and [0074]-[0075], the content delivery system delivers content to user device as the content delivery system invokes the functions of receiving user input, processing user requests and interactions, converting content presentation format, delivering content to user device, and content transmission between server(s) and user devices, the adapters. Further at Fig. 8 and [0114], action associated with the query is performed, including retrieving of data, editing of data, providing of data, and accessing data contained in one or several of the tables. After the queried table data has been retrieved, and any accessed and/or retrieved data is provided to the device; and DUMANT: Fig. 5 and [0047], A BIL result set manager 550 may access information from the data source 540 and provide a BIL result set (e.g., to the user in response to his or her query) to complete the execution flow 500.).

As per claim 3, DUMANT  in view of Bisaga teaches the computer-implemented method of claim 2, further comprising 
receiving identity information of the end user at an application user interface of the end user computing device (See Bisaga: Fig. 8 and [0102]-[0103], the process steps continues with received and verified user data to pursue query. Here the query is received after verified user data previously received and maintained); 
passing the identity information to the plurality of adapters in conjunction with querying the plurality of datasources (See Bisaga: Figs. 1 and 8, [0055] and [0102], the user categorizations is relevant to the type or data that the user is allowed to access and/or the degree to which the user can access, edit, retrieve, and/or provide data. These classifications can relate to the level of responsibility of the user so that the user is able to access all data useful to their responsibility. Here the "allowed" teaches the content management server and servers allowing the user to pursue data therein teaches user data is available for granting the allowing).

As per claim 4, DUMANT  in view of Bisaga teaches the computer-implemented method of claim 3, 
wherein the input includes designation of an authorized role, further comprising automatically assigning the plurality of asset paths to the authorized role (See Bisaga: [0004] and [0055], user attribute information identifies a categorization of the user the categorization is relevant to the type or data that the user is allowed to access and/or the degree to which the user can access, edit, retrieve, and/ or provide data. Here the user categorization teaches the authorized role ); 
automatically authorizing the search query at least in part by retrieving one or more end user roles from an access database using the identity information and matching the one or more end user roles against the authorized role (See Bisaga: [0004] and [0055], user attribute information identifies a categorization of the user the categorization is relevant to the type or data that the user is allowed to access and/or the degree to which the user can access, edit, retrieve, and/ or provide data. Here the user categorization teaches the authorized role).

As per claims 9-12, the claims recite a system for configuring a user application for propagating queries across a plurality of datasources, the user application configuration system comprising one or more processors individually or collectively programmed (See DUMANT: Fig. 11, [0053] and [0055], a business intelligence language result set manager may receive data from the datasource database responsive to the native query, and an apparatus 1100 includes a processor 1110 operatively coupled to a communication device 1120, a data storage device 1130, one or more input devices 1140, one or more output devices 1150, and/or a memory 1160) to perform the steps of methods as recited in claims 1-4 above, respectively, and as rejected under 35 U.S.C. § 103 as being unpatentable over DUMANT in view of Bisaga. 
Therefore, claims 9-12 are rejected along the same rationale that rejected claims 1-4, respectively.

As per claims 17-20, DUMANT the claims recite a non-transitory computer-readable storage media having computer-executable instructions for configuring a user application for propagating queries across a plurality of datasources stored thereon, wherein when executed by at least one processor the computer-executable instructions cause (See DUMANT: Fig. 10 and [0050], a computer-readable storage medium may store thereon instructions that when executed by a machine result in performance of) the at least one processor to execute the steps of methods as recited in claims 1-4 above, respectively, and as rejected under 35 U.S.C. § 103 as being unpatentable over DUMANT in view of Bisaga. 
Therefore, claims 17-20 are rejected along the same rationale that rejected claims 1-4, respectively.

Claims 5-7 and 13-15 are rejected under 35 U.S.C. § 103 as being unpatentable over
DUMANT in view of Bisaga, as applied to claims 1-4, 9-12 and 17-20 above, and further in view of  
BARTLETT et al.: "ACCESS CONTROL FOR UNPROTECTED DATA STORAGE SYSTEM ENDPOINTS", (U.S. Patent Application Publication US 20160063271 A1, DATE PUBLISHED 2016-03-03 and DATE FILED 2015-05-29, hereafter “BARTLETT”).

As per claim 5, DUMANT  in view of Bisaga does not explicitly teach the computer-implemented method of claim 2, further comprising appending metadata representing at least one of a search filter and end user identity information to the search query prior to passing the search query to the plurality of adapters.
On the other hand, as an analogous art on SQL query and processing, BARTLETT teaches the computer-implemented method of claim 2, further comprising appending metadata representing at least one of a search filter and end user identity information to the search query prior to passing the search query to the plurality of adapters (See [0013], SQL to include joins to access list tables, filtering rows with a user identifier included within the query in a previous rewriting operation. Here SQL with user identifier included for filtering data rows teaches the user identifier as such a SQL filter).
It would have been obvious to one having ordinary skill in the art at the time the Applicant's application was filed to combine BARTLETT's teaching with DUMANT in view of Bisaga reference because DUMANT is dedicated to a business intelligence language including business intelligence language expressions, sub-expressions and macros for an enterprise, Bisaga is dedicated to modifying SQL query for retrieving data from data sources emphasizing data security and privacy, and BARTLETT is dedicated to Resource Description Framework (RDF) query language for data access control, and a combined teaching of BARTLETT and DUMANT  in view of Bisaga would have enhanced DUMANT  in view of Bisaga's data access control by strictly returning data from the one or more datasets for which the user is authorized to access.

As per claim 6, DUMANT  in view of Bisaga and further in view of BARTLETT and further in view of BARTLETT teaches the computer-implemented method of claim 2, wherein a portion of the responsive results is received from each of the plurality of datasources, further comprising generating a combined search results list including the portion from each of the plurality of datasources (See BARTLETT: the DSSE 106 transmits the received query results to the federated query endpoint 110 and combines both sets of query results, at T3.14. The federated query endpoint 110 the returns the combined query results to the query requesting device 112, 114, at T3.15, which returns the query results to the query requesting device 112, 114, at T3.16).

As per claim 7, DUMANT  in view of Bisaga and further in view of BARTLETT teaches the computer-implemented method of claim 6, further comprising automatically determining that the combined search results list has been generated and automatically generating a corresponding notification for transmission to the end user computing device (See BARTLETT: the DSSE 106 transmits the received query results to the federated query endpoint 110 and combines both sets of query results, at T3.14. The federated query endpoint 110 the returns the combined query results to the query requesting device 112, 114, at T3.15, which returns the query results to the query requesting device 112, 114, at T3.16. Here the combined query results teaches combined result list of query and delivering the results to the user serves a notification at the same time.).

As per claims 13-15, the claims recite a system for configuring a user application for propagating queries across a plurality of datasources, the user application configuration system comprising one or more processors individually or collectively programmed (See DUMANT: Fig. 11, [0053] and [0055], a business intelligence language result set manager may receive data from the datasource database responsive to the native query, and an apparatus 1100 includes a processor 1110 operatively coupled to a communication device 1120, a data storage device 1130, one or more input devices 1140, one or more output devices 1150, and/or a memory 1160) to perform the steps of methods as recited in claims 5-7 above, respectively, and as rejected under 35 U.S.C. § 103 as being unpatentable over DUMANT in view of Bisaga, and further in view of BARTLETT. 
Therefore, claims 13-15 are rejected along the same rationale that rejected claims 5-7, respectively.

Claims 8 and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over
DUMANT in view of Bisaga, as applied to claims 1-4 and 9-12 above, and further in view of  BARTLETT, as applied to claims 1-7 and 9-15 above, and further in view of 
Brookler et al.: "ERROR MESSAGE REDACTION IN QUERY PROCESSING", (U.S. Patent Application Publication US 20180293238 A1, DATE PUBLISHED 2018-10-11 and DATE FILED 2017-04-17, hereafter “Brookler”).

As per claim 8, DUMANT  in view of Bisaga and further in view of BARTLETT does not explicitly teach the computer-implemented method of claim 7, further comprising automatically performing a redaction on the notification prior to transmission to the end user computing device.
On the other hand, as an analogous art on SQL query and processing, Brookler teaches the computer-implemented method of claim 7, further comprising automatically performing a redaction on the notification prior to transmission to the end user computing device (See [0060], a query result provider 310 may notify an administrative user 112 of the redaction of various protected details 116 from various error messages 122 prompted by various types of errors 118 in response to various queries 110).
 It would have been obvious to one having ordinary skill in the art at the time the Applicant's application was filed to combine Brookler's teaching with DUMANT  in view of Bisaga and further in view of BARTLETT reference because DUMANT is dedicated to a business intelligence language including business intelligence language expressions, sub-expressions and macros for an enterprise, Bisaga is dedicated to modifying SQL query for retrieving data from data sources emphasizing data security and privacy, BARTLETT is dedicated to Resource Description Framework (RDF) query language for data access control, and Brookler is dedicated to evaluating the query within security constraints and a further combined teaching of Brookler with DUMANT  in view of Bisaga and further in view of BARTLETT would have enhanced DUMANT  in view of Bisaga and further in view of BARTLETT's data access control by blocking the user from inspecting or accessing properties of the data set that are to be withheld from the users.

As per claim 16, the claim recites a system for configuring a user application for propagating queries across a plurality of datasources, the user application configuration system comprising one or more processors individually or collectively programmed (See DUMANT: Fig. 11, [0053] and [0055], a business intelligence language result set manager may receive data from the datasource database responsive to the native query, and an apparatus 1100 includes a processor 1110 operatively coupled to a communication device 1120, a data storage device 1130, one or more input devices 1140, one or more output devices 1150, and/or a memory 1160) to perform the steps of method as recited in claim 8 above, and as rejected under 35 U.S.C. § 103 as being unpatentable over DUMANT in view of Bisaga and further in view of BARTLETT and Brookler.
Therefore, claim 16 is rejected along the same rationale that rejected claim 8.

Related Prior Arts
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of Reference Cited. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUEN S LU whose telephone number is (571)272-4114.  The examiner can normally be reached on M-F, 8-19, Mid-Flex 2 hours.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mrs. Tamara T Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


KUEN S LU  /Kuen S Lu/
Art Unit 2156
Primary Patent Examiner
August 26, 2022